DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 03/25/2022.
Claims 1-19 are pending.

Response to Arguments in Pre-Appeal Brief Request
Applicant’s arguments, see Pre-Appeal Brief Request for Review, filed 03/25/2022, with respect to the rejection(s) of claim(s)  1-19 under 35 USC § 102 have been persuasive.
Accordingly previous rejections have been withdrawn.
However, upon further consideration, a new ground(s) of rejection is made under 35 USC § 102 (a)(1) as anticipated by ZUCKERMAN (US20100094950, of record) or alternatively under 35 USC § 103 by ZUCKERMAN in view of AMINI (US20190261243), presented below in Section 5. 

Claim Rejections - 35 USC § 102 or 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 4-19 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Zuckerman et al. (US20100094950, of record, hereinafter ‘ZUCKERMAN’), or in the alternative under 35 U.S.C. 103 as being unpatentable over ZUCKERMAN in view of Amini et al. (US 20190261243 A1, hereinafter ‘AMINI’).
Regarding claim 1, ZUCKERMAN teaches a method (Fig. 4, Para [0065] method for selecting servers for communicating via shared links) for obtaining a data segment by a client device (Fig. 8, assembling device 661) capable of communicating with a plurality of content delivery networks (Para [0004]: a plurality of data centers hosting many fractional-storage CDN servers configured to store erasure-coded fragments associated with segments of contents, and to transmit the stored fragments on demand to assembling devices via different shared links connecting the data centers to the Internet. Fig. 3, Para [0060]: the load level metrics used to determine fractional-storage server selection preferences are approximately inversely proportional to the level of unutilized bandwidth left in shared links 1681 and 1682 or shared networks 1661, 1662 and 1663, 1664, or any other shared links or networks of similar nature. The higher the unutilized bandwidth left in a link or network, the higher the preference of using fractional-servers transmitting via that link or network. See also Fig. 4 steps 7400-7401 and [0065] fractional-storage CDN servers storing erasure-coded fragments associated with content, wherein the shared links transport the fragment traffic and other traffic, wherein the lower the Internet traffic load on the shared link connecting the server to the Internet, the higher the priority of the server. (Fig. 29, [0172]) the fractional-storage servers are connected to a data network or networks comprising the routers 201 to 209. Assembling devices 235, 237, and 238 are connected to the same data network or networks), the method comprising steps of:
-    for each network of the plurality of networks, calculating a score associated with the network indicative of a quality of transmission of data from the network to the client device ([0175] the assembling device obtains information regarding the unutilized fragment delivery bandwidths of servers, and then attempts to retrieve from the lowest latency servers out of the servers having enough unutilized bandwidth. [0190]  selecting enough new servers from which to obtain fragments, based on bandwidth and latency, includes the following steps: (i) accessing data regarding the relevant servers; (ii) accessing data regarding the unutilized bandwidth of the relevant servers; (iii) identifying more than enough relevant servers having the most unutilized bandwidth; or randomly identifying more than enough relevant servers having unutilized bandwidth above a certain threshold (construed as calculating a score associated with the network indicative of a quality of transmission of data based on bandwidth which can indicate a network load or congestion as disclosed in [0060, 0114, 0117, 0119, bandwidth heuristic in the instant application specification], and also a well-known metric indicative of a quality of transmission of data. e.g. see US 20190261243 A1, [0061, 0072]); (iv) accessing data regarding the latencies from the identified servers to the assembling device; and (v) obtaining fragments from enough of the identified servers having the lowest latencies; or obtaining fragments from enough of the relevant servers selected randomly and having latencies below a certain threshold (construed as calculating a score associated with the network indicative of a quality of transmission of data based on latency which can indicate a network load or congestion as disclosed in [0114, 0117, 0118), and also a well-known metric indicative of a quality of transmission of data. e.g. see US 20190261243 A1, [0061, 0072]),
-    randomly drawing a network in the plurality of networks ([0186] fractional-storage servers, from which the fragments are obtained for reconstructing a segment, are selected based on an approximately random selection algorithm from all of the servers storing the relevant fragments; [0190]  (iii) randomly identifying more than enough relevant servers having unutilized bandwidth above a certain threshold (construed as a score indicative of a second quality of transmission lower than the first quality of transmission); and (v) obtaining fragments from enough of the relevant servers selected randomly and having latencies below a certain threshold), the random draw being adapted so that a probability of drawing a network of the plurality associated with a score indicative of a first quality of transmission is higher than a probability of drawing a network of the plurality associated with a score indicative of a second quality of transmission lower than the first quality of transmission ([0186] an approximately random selection algorithm weighted according to the unutilized bandwidth of the servers is used for the approximately random selection of servers. The weighted random selection algorithm assigns servers with selection probabilities proportional to the amount of unutilized bandwidth for fragment delivery in each of the servers, such that the probability to select a server having a larger amount of unutilized bandwidth is higher than the probability to select a server having a lower amount of unutilized bandwidth. [0190]  selecting enough new servers from which to obtain fragments, based on bandwidth and latency, includes the following steps: (i) accessing data regarding the relevant servers; (ii) accessing data regarding the unutilized bandwidth of the relevant servers; (iii) identifying more than enough relevant servers having the most unutilized bandwidth; or randomly identifying more than enough relevant servers having unutilized bandwidth above a certain threshold (construed as a score indicative of a second quality of transmission lower than the first quality of transmission); (iv) accessing data regarding the latencies from the identified servers to the assembling device; and (v) obtaining fragments from enough of the identified servers having the lowest latencies; or obtaining fragments from enough of the relevant servers selected randomly and having latencies below a certain threshold),
-    requiring (Fig. 4, [0065] In step 7402, based on the priorities, selecting enough servers able to provide a required amount of fragments needed for decoding the content. And in step 7403, causing the assembling device to obtain the required fragments from the selected servers. [0197] approximately random selection of fractional-storage servers is utilized for dealing with changes in network conditions. Optionally, new erasure-coded fragments are requested from the randomly selected servers instead of failed requests).
However, assuming arguendo that the claim must be so narrowly construed such that ZUCKERMAN does not expressly disclose calculating a score associated with the network indicative of a quality of transmission of data from the network to the client device, then alternatively,
in an analogous art, AMINI teaches calculating a score associated with the network indicative of a quality of transmission of data from the network to the client device ([0048] network conditions can include for example, measures of channel utilization, bandwidth, throughput, noise, packet loss, latency... metrics associated with the wireless network …. may determine … channels/bands (indicating operating bandwidth) that the other wireless APs are operating on. [0061] encode a video stream impact the requirements (e.g., transmission power, bandwidth, throughput, latency, packet loss rate, etc.) for successful transmission of quality video to a user device (bandwidth, latency, packet loss rate are metrices for data transmission quality). [0072] Based on this threshold level of throughput, the computing system may select a channel that satisfies the threshold level of throughput, for example, based on the receive data indicative of network conditions. Threshold criteria based on other performance metrics such as interference, utilization, bandwidth, noise, packet loss, latency, signal range, signal strength, etc. can also similarly be applied. [0074] the process of selecting a channel at step 504 may include selecting the best channel (calculating a channel score) that satisfies one or more threshold criteria…..  identify one or more of the scanned channels that satisfies one or more threshold criteria, and select the best, and select the best (e.g., lowest latency, lowest noise, lowest utilization, etc.) from the identified one or more channels that satisfy the one or more threshold criteria. (the best channel score is based on the data transmission performance metrices lowest latency, lowest channel/band utilization indicating highest unutilized operating bandwidth as obvious to a person skill in the art).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of considering bandwidth and latency as performance of AMINI to the network server selection based on bandwidth and latency of ZUCKERMAN in order to take the advantage of a method that addresses the challenges of congested communications environments improving transmission quality based on knowledge of network conditions (AMINI: [0020, 0021, 0023]).

Regarding claim 2, ZUCKERMAN or in the alternative ZUCKERMAN in view of AMINI, teaches wherein the random draw depends on a parameter (Para [0186] unutilized bandwidth, Para [0190] unutilized bandwidth and latency), the random draw being adapted to:
-    increase the probability of drawing the network associated with the highest score among all the scores calculated relative to the probabilities of drawing the other networks of the plurality, when the value of the parameter varies in a first direction (Para [0186] The weighted random selection algorithm assigns servers with selection probabilities proportional to the amount of unutilized bandwidth for fragment delivery in each of the servers, such that the probability to select a server having a larger amount of unutilized bandwidth is higher. (Para [0190]) (iii) identifying more than enough relevant servers having the most unutilized bandwidth; or randomly identifying more than enough relevant servers having unutilized bandwidth above a certain threshold (increased the probability when greater, a first direction, than unutilized bandwidth threshold); (v) obtaining fragments from enough of the identified servers having the lowest latencies; or obtaining fragments from enough of the relevant servers selected randomly and having latencies below a certain threshold (increased the probability when less, a first direction, than latency threshold)), and/or
-    decrease the probability of drawing the network associated with the highest score among all the scores calculated relative to the probabilities of drawing the other networks of the plurality, when the value of the parameter varies in a second direction opposite to the first direction (Para [0186] The weighted random selection algorithm assigns servers with selection probabilities proportional to the amount of unutilized bandwidth for fragment delivery in each of the servers, such that the probability to select a server having a larger amount of unutilized bandwidth is higher than the probability to select a server having a lower amount of unutilized bandwidth. (Para [0190]) (iii) identifying more than enough relevant servers having the most unutilized bandwidth; or randomly identifying more than enough relevant servers having unutilized bandwidth above a certain threshold; (v) obtaining fragments from enough of the identified servers having the lowest latencies; or obtaining fragments from enough of the relevant servers selected randomly and having latencies below a certain threshold (the probabilities of drawing is decreased when the values of the parameter varies in a second direction opposite to the respective first directions of respective thresholds)).

Regarding claim 4, ZUCKERMAN or in the alternative ZUCKERMAN in view of AMINI, teaches wherein at least two networks of the plurality, even all the networks of the plurality, have nonzero probabilities of being drawn (Fig. 25, Para [0162]) assuming that K=3, servers 698a, 698(N-1) and 698(N) will be selected, as they have the highest unutilized bandwidth. In another example, the servers having the highest percentage of unutilized bandwidth will be selected. (Para [0186]) The weighted random selection algorithm assigns servers with selection probabilities proportional to the amount of unutilized bandwidth for fragment delivery in each of the servers. (Para [0201]) In one embodiment, the approximately random server selections are made from all servers storing relevant fragments, including the server(s) that serviced the assembling device before being identified as problematic). See also AMINI [0074].

Regarding claim 5, ZUCKERMAN or in the alternative ZUCKERMAN in view of AMINI, teaches wherein the score calculation, random drawing and requirement steps are repeated for several data segments belonging to a set of data such as a multimedia stream or a file (Para [0049]: The erasure-coded fragments are associated with segments of content, which may be streaming content. (Para [0185]) the assembling devices perform several latency measurements for the different servers in responding to fragment requests, and then use the latency variance information to estimate the loads on the servers. In one example, a high latency variance may suggest a high load on server. (Para [0228]) A plurality of assembling devices 3699 obtain decodable sets of fragments from subsets of the servers and measure fragment delivery parameters that are indicative of delivery performances, such as latency in responding to requests, or fragment loss ratios). See also ZUCKERMAN [0060] and AMINI [0072, 0074].

Regarding claim 6, ZUCKERMAN or in the alternative ZUCKERMAN in view of AMINI, teaches wherein the data segment belongs to a set of data (Para [0004]: a plurality of data centers hosting many fractional-storage CDN servers configured to store erasure-coded fragments associated with segments of contents), and 
wherein the scores are initialized to initial values before the device obtains any segment of the set of data (Para [0060]: the load level metrics (score parameters) used to determine fractional-storage server selection preferences are approximately inversely proportional to the level of unutilized bandwidth left in shared links 1681 and 1682 or shared networks 1661, 1662 and 1663, 1664, or any other shared links or networks of similar nature. (Para [0190]) for selecting enough new servers from which to obtain fragments (scores are initialized to initial values before the device obtains any segment of the set of data), based on bandwidth and latency, includes the following steps: (i) accessing data regarding the relevant servers; (ii) accessing data regarding the unutilized bandwidth of the relevant servers; (iii) identifying more than enough relevant servers having the most unutilized bandwidth; or randomly identifying more than enough relevant servers having unutilized bandwidth above a certain threshold; (iv) accessing data regarding the latencies from the identified servers to the assembling device; and (v) obtaining fragments from enough of the identified servers having the lowest latencies; or obtaining fragments from enough of the relevant servers selected randomly and having latencies below a certain threshold), 
the initial value of the score of a network of the plurality being for example determined based on information indicative of a quality of transmission of data segments from the same network to at least a third-party device different from the client device, the information being provided to the client device by an aggregation server capable of communicating with each third-party device (Para [0054] the load conditions encountered by a server are detected by an outside source (3rd party device), such as an assembling device or a control server. (Para [0159]) The assembling device (client device) may select the least loaded servers (see also [0060, 0190]) using any appropriate method, such as, but not limited to (i) accessing a central control server (a third-party device different from the client device, and also aggregation device) having data about the load conditions (initial values of a score of a network of the plurality before the device obtains any segment of the set of data) on the various servers).

Regarding claim 7, ZUCKERMAN or in the alternative ZUCKERMAN in view of AMINI, teaches wherein if a first network of the plurality has already been required by the client device to obtain at least one data segment belonging to the set of data from the initialization, the score of this first network is updated by taking into account the effective quality of transmission of at least one segment transmitted by the first network to the client device (Para [0166]: the assembling device, or a control server, looks for a pool of servers that may be used as replacements for servers that are loaded to a degree that does not allow continuation of fragment delivery (indicating an effective quality of transmission). For example, the assembling device looks for potential unloaded servers, while retrieving fragments from other servers. The assembling device may sample relevant servers approximately randomly, and/or according to indications from a control server. The sampling process may comprise querying the potential server for load information, or measuring the latency or latency variance to the servers in order to estimate the current load on the server).

Regarding claim 8, ZUCKERMAN or in the alternative ZUCKERMAN in view of AMINI, teaches wherein if, moreover, a second network of the plurality has not yet been required by the client device to obtain a data segment belonging to the set of data from the initialization, the score of this second network is updated by taking into account the value of the score of the first network (Para [0004]: a plurality of data centers hosting many fractional-storage CDN servers configured to store erasure-coded fragments associated with segments of contents. (Para [0155]) In one embodiment, the approximately random server selections are made from the servers not currently servicing the assembling device (a second network of the plurality has not yet been required by the client device to obtain a data segment belonging to the set of data from the initialization). (Para [0166]) the assembling device, or a control server, looks for a pool of servers that may be used as replacements for servers that are loaded to a degree that does not allow continuation of fragment delivery. For example, the assembling device looks for potential unloaded servers, while retrieving fragments from other servers. The assembling device may sample relevant servers approximately randomly, and/or according to indications from a control server (third-party device and aggregator). The sampling process may comprise querying the potential server for load information, or measuring the latency or latency variance to the servers in order to estimate the current load on the server (the score of this second network is updated, after detection of load condition, or taking into account the value of the score, at the first network). See also Fig. 34, Para [0237] Data centers 3661 to 3664 include fractional-storage servers. The performance of the different data centers can now be compared, and decisions can be made regarding the future utilization of the center's resources. See also [0190] selecting enough new servers from which to obtain fragments).

Regarding claim 9, ZUCKERMAN or in the alternative ZUCKERMAN in view of AMINI, teaches the calculation of a bandwidth heuristic indicative of a bandwidth available for the transmission of data segments by a network of the plurality to the client device, the score associated with this network depending on the calculated bandwidth heuristic (Para [0190]) for selecting enough new servers from which to obtain fragments, based on bandwidth and latency, includes the following steps: (i) accessing data regarding the relevant servers; (ii) accessing data regarding the unutilized bandwidth of the relevant servers; (iii) identifying more than enough relevant servers having the most unutilized bandwidth; or randomly identifying more than enough relevant servers having unutilized bandwidth above a certain threshold (a bandwidth heuristic indicative of a bandwidth available for the transmission of data, the score associated with this network depending on the calculated bandwidth heuristic); (iv) accessing data regarding the latencies from the identified servers to the assembling device; and (v) obtaining fragments from enough of the identified servers having the lowest latencies; or obtaining fragments from enough of the relevant servers selected randomly and having latencies below a certain threshold).

Regarding claim 10, ZUCKERMAN or in the alternative ZUCKERMAN in view of AMINI, teaches the calculation of a transmission error heuristic associated with a network of the plurality, the transmission error heuristic being indicative of errors in the transmission of data segments having previously been requested by the client device from the network, the score associated with this network depending on the calculated transmission error heuristic (Para[0054]: the load conditions encountered by a server are detected by an outside source, such as an assembling device or a control server, using one of the following methods: (i) detecting an increased latency in responding to a request such as a fragment pull protocol request, (ii) detecting a certain level of latency variance, (iii) detecting a certain level of packet or fragment loss, and/or (iv) detecting outages in server's traffic (a transmission error heuristic associated with a network of the plurality).

Regarding claim 11, ZUCKERMAN or in the alternative ZUCKERMAN in view of AMINI, teaches wherein the transmission error heuristic associated with a network of the plurality varies so as to decrease the probability of the random draw of the network, when the network fails to transmit a data segment to the client device (Para[0054]: the load conditions encountered by a server are detected by an outside source, such as an assembling device or a control server, using one of the following methods: (i) detecting an increased latency in responding to a request such as a fragment pull protocol request, (ii) detecting a certain level of latency variance, (iii) detecting a certain level of packet or fragment loss, and/or (iv) detecting outages in server's traffic (a transmission error heuristic associated with a network of the plurality. [0217] termination of fragment delivery service from any one of the data centers may be a result of the data center underperforming in comparison to other data centers. The termination in this case is usually triggered by (ii) the transmitted fragments being subject to higher fragment loss rate as compared to other centers, (iii) the transmitted fragments being subject to higher latency or latency variance as compared to other centers, and/or (iv) the outage periods being longer or more frequent than those of other centers.  [0230] An underperforming data center is likely to include servers that are less frequently selected (decrease the probability of the random draw of the network) for participation in subsets than servers belonging to other well performing data centers, centers having lower delivery throughputs over time are excluded from the system).

Regarding claim 12, ZUCKERMAN or in the alternative ZUCKERMAN in view of AMINI, teaches wherein the transmission error heuristic associated with a network of plurality varies by an amount which in turn increases with a number of past errors in the transmission of segments associated with this network ([0217] termination of fragment delivery service from any one of the data centers may be a result of the data center underperforming in comparison to other data centers. The termination in this case is usually triggered by (ii) the transmitted fragments being subject to higher fragment loss rate (varies by an amount which in turn increases with a number of past errors) as compared to other centers, (iii) the transmitted fragments being subject to higher latency or latency variance as compared to other centers, and/or (iv) the outage periods being longer or more frequent than those of other centers (varies by an amount which in turn increases with a number of past errors)).

Regarding claim 13, ZUCKERMAN or in the alternative ZUCKERMAN in view of AMINI, teaches wherein the transmission error heuristic associated with a network varies so as to enhance the probability of the random draw of the network, when the network succeeds in transmitting a data segment to the client device (Para[0054]: the load conditions encountered by a server are detected by an outside source, such as an assembling device or a control server, using one of the following methods: (i) detecting an increased latency in responding to a request such as a fragment pull protocol request, (ii) detecting a certain level of latency variance, (iii) detecting a certain level of packet or fragment loss, and/or (iv) detecting outages in server's traffic (a transmission error heuristic associated with a network of the plurality.  [0217] termination of fragment delivery service from any one of the data centers may be a result of the data center underperforming in comparison to other data centers. The termination in this case is usually triggered by (ii) the transmitted fragments being subject to higher fragment loss rate (varies by an amount which in turn increases with a number of past errors) as compared to other centers (varies to improvement when the network loss rate is lesser, or succeeds, in transmitting a data segment to the client device). [0230] An underperforming data center is likely to include servers that are less frequently selected (decrease the probability of the random draw of the network) for participation in subsets than servers belonging to other well performing data centers (when the network succeeds in transmitting a data segment to the client device), centers having lower delivery throughputs over time are excluded from the system).

Regarding claim 14, ZUCKERMAN or in the alternative ZUCKERMAN in view of AMINI, teaches wherein the transmission error heuristic of a network varies so as to enhance the probability of the random draw of the network, when no data segment is transmitted from the network to the client device within a predetermined period of time (Para [0098]: Upon adding another server 369b, which stores the same erasure-coded fragments as server 369a, assembling device 661 may retrieve the fragments from server 369a, and/or from server 369b. (Para [0228]) Each assembling device can readily make the measurements on fragments sent to it. Decisions are constantly made by the assembling devices, a control server, or any other decision component, regarding selection and reselection of servers participating in the subsets. The decisions are based on the measured parameters, and are made in order to improve the measured parameters. After many such decisions are made for or by many assembling devices, it is possible to estimate the performances of the different data centers. (Para [0229]) one or more of the following is used as the measured fragment delivery parameters: latency in responding to data requests, variance in latency in responding to fragment requests, fragment loss, service outage, and/or reported load level encountered by the servers when delivering fragments. In one embodiment, the assembling devices are configured to obtain the fragments using a fragment pull protocol that is used for estimating at least one of the parameters. (Para [0230]) An underperforming data center is likely to include servers that are less frequently selected for participation in subsets than servers belonging to other well performing data centers .(Para [0236]) when the fragment delivery throughput approaches a level that lowers the quality, the bandwidth capacity of the center is enhanced in order to improve the quality. In one embodiment, when the fragment delivery throughput of a data center approaches its fragment delivery capacity, at least one other data center located nearby is added to the system (no data segment, of ongoing requested data set, is transmitted from the network to the client device within a predetermined period of time from the added data center, enhance the probability of the random draw of the added network)).

Regarding claim 15, ZUCKERMAN or in the alternative ZUCKERMAN in view of AMINI, teaches wherein the score associated with a network depends on a predefined weight specific to this network (Para [0004]: a plurality of data centers hosting many fractional-storage CDN servers configured to store erasure-coded fragments associated with segments of contents, wherein when choosing between several servers capable of transmitting fragments needed to reconstruct a segment, a server communicating via a shared link having more unexploited bandwidth is preferred (predefined weight) over a server communicating via a shared link having less unexploited bandwidth. See also Fig. 2, Para [0055] If the general server 1698 transmits a high level Internet traffic via link 1681, and this traffic is close to the maximum capacity of the link, and where the general server 1699 does not create a high level traffic and link 1682 is relatively free to transport fragments, any three servers out of servers 1699d to 1699g may be used, servers transmitting via relatively unloaded links are preferred).

Regarding claim 16, with features similar to claim 1 is interpreted and rejected for the same reason, mutatis mutandis, as set forth for claim 1.
Regarding claim 17, with features similar to claim 1 is interpreted and rejected for the same reason, mutatis mutandis, as set forth for claim 1.
Regarding claim 18, with features similar to claim 1 is interpreted and rejected for the same reason, mutatis mutandis, as set forth for claim 1.
Regarding claim 19, with features similar to claim 1 is interpreted and rejected for the same reason, mutatis mutandis, as set forth for claim 1.


Claim 3 is rejected under 35 U.S.C 103 as being unpatentable over Zuckerman et al. (US20100094950, of record, hereinafter ‘ZUCKERMAN’) in view of Amini et al. (US 20190261243 A1, hereinafter ‘AMINI’) in view of Horev et al. (US20160088322, of record, hereinafter ‘HOREV’) and with further in view of Frusina et al. (US20150020135, of record, hereinafter ‘FRUSINA’).
Regarding claim 3, ZUCKERMAN, or in the alternative ZUCKERMAN in view of AMINI, is silent about steps of
-    assessing a risk of deterioration of the conditions for processing, by the client device, a set of data comprising the data segment, such as conditions for playing, by the client device, a multimedia stream comprising the data segment,
- modifying the value of the parameter according to the assessed risk of deterioration.
In an analogous art, HOREV teaches steps of
-    assessing a risk of deterioration of the conditions for processing, by the client device, a set of data comprising the data segment, such as conditions for playing, by the client device, a multimedia stream comprising the data segment (Para [0032]: (a) retrieving device parameter information associated with a client device receiving a media stream associated with a piece of media content, wherein the media stream comprises one or more video segments associated with a first version of a plurality of versions of the piece of media content, the first version of the piece of media content being selected for delivery to the client device based upon an amount of bandwidth available for delivery of the media content to the client device; (b) retrieving video quality estimation information associated with the media stream being received at the client device, wherein video quality estimation information is generated for each respective version of the plurality of versions of the piece of media content and is based, at least in part on an encoding bit-rate associated with the respective content version and display parameters associated with the client device, and wherein video quality estimation information provides an indication of the video quality of experience for a display of the media content at the client device; (c) aggregating the device parameter information and video quality estimation information; and (d) modifying the selection of a version of the piece of media content based upon the aggregated device parameter information and video quality estimation information. (Para [0033]) Para [0033]: the selection of a version of the piece of media content is modified to select a second version of the piece of media content, the second version of the piece of media content being associated with a higher bit-rate than a bit-rate associated with the first version of the piece of media content, and the method described herein further comprises: (a) determining whether enough bandwidth is available to support the delivery of the second version of the piece of media content to the client device; and (b) if the determination is made that there is not enough bandwidth available to support the delivery of the second version of the piece of media content to the client device, increasing an allocation of bandwidth to the client device to provide enough bandwidth (assessing a risk of deterioration of the conditions for processing by the client device playing a multimedia stream)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of monitoring, provisioning, and analysis of video quality of experience for media received at a display device of HOREV to the system of controlling content fragment load on shared links of ZUCKERMAN, or in the alternative ZUCKERMAN and AMINI in order to take the advantage of a method for providing a better video quality service by monitoring video quality of experience (VQoE) of video services received at client devices to effectively and efficiently solve an issue with the provided service (HOREV: para [0018]).
The combination ZUCKERMAN, AMINI and HOREV do not explicitly disclose modifying the value of the parameter according to the assessed risk of deterioration.
In an analogous art, FRUSINA teaches modifying the value of the parameter according to the assessed risk of deterioration (Para [0124]: seeing the screen rendering of Video Transmitting Device 18 in Browser 10, the user can send control commands to Video Transmitting Device 18, commands to change the latency (the parameter)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique for real-time management and transmission of video and audio data streams over networks of FRUSINA to the system of controlling content fragment load on shared links of ZUCKERMAN, AMINI and HOREV in order to take the advantage of a method for an improved, easy to use system that will allow collection, selection and management of large volumes of live, real-time, or near real-time video and audio content for users and broadcasters (FRUSINA: para [0007]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
KLEMETSSON, Christian (US 20190007286 A1), describing MODULE FOR HANDLING A STREAM OF DATA OVER MULTIPLE WIRELESS COMMUNICATION CHANNELS
KHAWAM et al. (US 20170374594 A1), describing METHOD AND PHONE SYSTEM FOR PRE-CALL QUALITY OF SERVICE ASSESSMENT OF AVAILABLE NETWORKS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413